Exhibit 10.76
AMENDMENT TO THE
EMPLOYMENT CONTRACT
BY AND BETWEEN THE UNDERSIGNED:
EURONEXT PARIS SA, having its administrative head office at 39, rue Cambon in
PARIS (75001), represented by Mr Luc Gillet, in his capacity as Human Resources
Director
ON THE ONE HAND
AND:
Mr Roland Gaston-Bellegarde, residing at,
ON THE OTHER HAND,
IT HAS BEEN AGREED AS FOLLOWS:
CLAUSE 1: TITLE — QUALIFICATION — RESPONSIBILITIES
Mr Roland Gaston-Bellegarde holds the position of Deputy Managing Director, with
category H Senior Executive status, under the authority of General Management.
CLAUSE 2: WORKING TIME
Starting on 1st January 2010, Mr Roland Gaston-Bellegarde shall no longer be
subject to the legal and regulatory provisions on working time, in accordance
with Article L. 3112-2 of the French Labour Code, having regard for the extent
of his responsibilities, the substantial autonomy he has in the fulfilment of
his duties and the compensation awarded to him, which is among the highest in
the compensation systems in force in the Company.
If applicable, the annual closing of working time in number of days for the year
2009 shall be made for the last time.
Mr Roland Gaston-Bellegarde shall keep the balance of working time reduction
days (JRTT) earned as at 31/12/2009, but no further working time reduction days
shall be earned as of 1st January 2010.
For the rest, the terms and conditions of performance of the initial contract
entered into on 20 May 1986 and any amendments thereto shall remain unchanged.
Done in duplicate in Paris, on 16 October 2009

On behalf of EURONEXT PARIS S.A.   The Employee         /s/ Luc Gillet   /s/
Roland Gaston-Bellegarde





--------------------------------------------------------------------------------



 



PARISBOURSE SA
S.B.F. / D.G.A.F. / D.R.II. / 2000- 5501.
INDIVIDUAL AGREEMENT ON ANNUAL WORKING TIME OF MIDDLE MANAGERS

    By and between:

      The SOCIÉTÉ DES BOURSES FRANÇAISES, having its administrative head office
at 39 rue Cambon, Paris 75001, [APE code 671A, SIRET no. 34340673200168, URSSAF
de Paris), represented by Mr Patrick AMELINE, in his capacity as Human Resources
Director, hereinafter referred to as the Employer, on the one hand, and        
Mr ROLAND GASTON-BELLEGARDE, born on, residing at, hereinafter referred to as
the Manager, on the other hand.

    Whereas:

      The Manager was hired on 20/05/1986 and currently holds the position as
Deputy Managing Director in the DIR SEC DIR DES MARCHES unit of the DGMP/DIR DES
MARCHES department with managerial status. As such, he has held a position
classified in category H since 01/01/1994;         The Manager has received a
basic annual salary of FRF 708,624 since 02/01/2000.         The Employer and
the Manager acknowledge, by mutual agreement, that the nature of the Manager’s
activities and his contribution to the smooth running of the company as well as
the conditions in which he fulfils his duties are such that it is not possible
to predefine his working time within the framework of the collective hours
applicable in the Employer’s entity.

    Accordingly, and within the framework of the provisions of
Article L.212-15-3 of the French Labour Code and of Articles 9 to 9-2-5 of the
collective labour agreement in effect since 26 January 2000 and signed within
the U.E.S. PARISBOURSE to enable application of the industry-wide agreement
relating to the negotiated reduction in working time of 23 December 1999, it has
been agreed as follows:

  1°)    The Manager acknowledges that his basic annual salary, on the date of
executing this agreement on annual working time, is compliant with the scale
provided for in Article 9-2-5 of the collective labour agreement in effect since
26 January 2000.     2°)     Consequently, the Manager’s annual reference
working time shall be 205 days per full calendar year.     3°)     The Manager’s
pay slip, governed by an agreement on annual working time, shall make reference
to the applicable annual working time system. His fixed salary shall henceforth
be paid under the heading “FORFAIT” (annual working time).     4°)     It is
stipulated for the record that the manager’s working time may be spread out at
the most, and subject to the provisions of the last subsection of
Article L.212-15-3 of the Labour Code, over 213 days in the year and in the
manner provided for by Article 9-2-3 of the collective labour agreement
effective since 26 January 2000. It may not exceed 6 days a week.     5°)     It
is also stipulated that Managers governed by an annual working time agreement
shall be entitled:

  •   to weekly rest of at least 24 hours;     •   to daily rest which may not,
save exceptions, be less than 13 consecutive hours per day;     •   to effective
working time reduction.

  6°)     The practical terms of counting days worked and of taking working time
reduction days off, and the conditions of checking, applying and monitoring the
length of workdays and the resulting workload are set by the collective labour
agreement effective since 26 January 2000     7°)     The Manager governed by an
agreement on annual working time shall report, on a monthly basis, the number of
days worked and not worked on the attendance register that he shall sign and
submit to his superior according to the procedure in force at the Employer’s
entity.

 



--------------------------------------------------------------------------------



 



PARISBOURSESBFSA

  8°)     This annual working time agreement shall amend the manager’s
employment contract and shall, as such, be a material clause thereof. Any
subsequent proposed change to such system shall thus comply with the same
formalities.

    In Paris, in duplicate, on 1st July 2000.

      The Employee:   On behalf of the Employer: (write out by hand:    
Acknowledged and approved)     [Acknowledged and approved]           /s/ Roland
Gaston-Bellegarde            ROLAND GASTON-BELLEGARDE   PATRICK AMELINE

Page 2



--------------------------------------------------------------------------------



 



SBF — BOURSE DE PARIS
DIRECTION DES RESSOURCES HUMAINES
(Human Resources Department)
Mr Roland GASTON-BELLEGARDE
Markets Branch / Stock market dept.
DRH/GPFCI/IP/VP/
Paris, 18 March 1996
          Dear Sir,
          Following the annual individual reappraisals, I am delighted to inform
you that, on the proposal of your superiors, you are appointed Deputy Manager.
          Consequently, the title of your position shall be amended and shall
now be “Deputy Manager”.
          This decision shall apply as of 1st January 1996 and shall be
stipulated on your pay slip for March 1996.
          Furthermore, we have decided to raise the level of your salary and
grant you an individual pay rise effective as of 1st January 1996.
          Your gross annual salary is thus increased to FRF 450,000 (FRF 37,500
gross per month), i.e. an increase in your gross annual salary of FRF 37,884
which represents a 9.19% rise. This measure shall apply with effect from 1st
January 1996 and the necessary adjustments shall thus be made on your pay slip
for March 1996.
          We thank you for the contribution you made to our company in 1995 and
congratulate you on your appointment.
          Yours faithfully,

            Human Resources Director
            /s/ Patrick Ameline       Patrick AMELINE     

CC: Mr MORICE
       Mr SAMARAN





--------------------------------------------------------------------------------



 



SBF — BOURSE DE PARIS
DIRECTION DES RESSOURCES HUMAINES
(Human Resources Department)

     
 
  Mr R. GASTON-BELLEGARDE
 
  Stock Market Department
DRH/GPFCI/IP/VP/
   
 
  Paris, 17 February 1994

          Dear Sir,
          I am pleased to you inform you that, at the request of your superior
Mr SAMARAN, Head of our Stock Market Department, and having regard for the
recent responsibility you have been given to oversee the newly created Market
Control Unit of your Department, you are appointed Department Head with Senior
Executive status.
          Consequently, we have re-examined your classification and your salary.
          You will now be classified in the H category under our collective
labour agreement.
          Your job title shall be amended and becomes “Department Head”.
          These decisions shall apply as of 1st January 1994 and shall be
stipulated on your pay slip for February 1994.
          Your gross annual salary is increased to FRF 348,876 (FRF 29,073 per
month), i.e. a 14.81% rise. This measure will apply with effect from 1st
January 1994 and the necessary adjustments shall be made on your pay slip for
February 1994.
          We thank you for the contribution you made to our company in 1993 and
know we can count on you in the future. We wish you all the best in your new
position.
          Yours faithfully,

            Human Resources Director
      p.p.  Irène Pertus
Patrick AMELINE    

CC:   Mr MORICE
Mr SAMARAN

 



--------------------------------------------------------------------------------



 



SOCIETE DES BOURSES FRANÇAISES
BOURSE DE PARIS
DIRECTION DES RESSOURCES HUMAINES
(HUMAN RESOURCES DEPARTMENT)

     
 
  Mr Roland GASTON BELLEGARDE  
 
  STOCK MARKET DEPARTMENT

State Reference                    DRH/PA/MP/ -
Your ref.

     
 
  Paris, 22 April 1991

Dear Sir,
On the proposal of your superiors, I am pleased to confirm that your job title
has been amended and shall now be “Expert engineer”.
Your gross annual salary shall be increased to FRF 265,000, i.e. FRF 22,083 per
month, starting on 1st June 1991.
We thank you for the contribution you made to our company in 1990 and know we
can count on you in the future.
Yours faithfully,

           

Patrick AMELINE
Human Resources Director
   

 



--------------------------------------------------------------------------------



 



         

SOCIETE DES BOURSES FRANÇAISES
BOURSE DE PARIS
DIRECTION DU PERSONNEL ET
DE LA FORMATION
(PERSONNEL AND
TRAINING DEPT.)

     
 
  Mr GASTON BELLEGARDE
 
  9 allée des Granges
 
   
 
  91360 VILLEMOISSON SUR ORGE
 
   
State reference: DPF/JG/MP/24
   
 
   
Your ref.:
  Paris, 25 May 1990

          Dear Sir,
          As your Supervisor has already told you, we have decided to change
your classification from category G to H.
          Your advance on profit-sharing for 1990 will amount to FRF 90,041,
i.e. FRF 7,503 per month.
          Consequently, your compensation for 1990, including your basic annual
salary calculated on the basis of this new classification and this advance on
profit-sharing, shall be no less than FRF 240,000.
          Applicable with effect from 1st January 1990, this decision was taken
into account in the adjustments made to your pay slip for March 1990.
          Furthermore, any subsequent general increase which may be decided in
the profession for 1990 shall apply to your basic monthly salary. However, any
such general increase will not apply to your advance on profit-sharing.
          Obviously, any remaining profit-sharing balance that may be granted to
you for 1990, once the amount of shares in profits is known for that year, would
be calculated with reference solely to your basic monthly salary and after
deduction of the advances on profit-sharing paid to you in the course of the
year 1990.
          If you require any further information about these terms and
conditions, please do not hesitate to contact Mr Brun, extension 1577.
          Yours faithfully,

            The Personnel and Training Director


[Signature]


Jacques GUYARD
   

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80412y8041210.gif]
SOCIETE DES BOURSES FRANÇAISES
BOURSE DE PARIS
DIRECTION DU PERSONNEL
ET DE LA FORMATION
(PERSONNEL AND
TRAINING DEPT.)

     
 
  Mr GASTON-BELLEGARDE
 
   
 
  9 Allée des Granges
 
   
 
  91360 — LE PLESSIS ROBINSON
 
   
State reference: DPF/JPB/CB/ 2703
   
Your ref.
  Paris, 18 October 1989

          Dear Sir,
          As your supervisor has already informed you, we have decided to change
your classification. You will change from category E to F and this decision
shall apply with effect from 1st January 1989.
          As of that date, your new monthly salary will be FRF 9,000.
          On this new basis, your new basic annual salary for 1989 will thus be
FRF 130,500.
          We have also decided to grant you an advance on profit-sharing which,
for 1989, will amount to FRF 99,500.
          Your annual compensation, on a full-time basis, for 1990 and
subsequent years, shall be no less than FRF 231,203. This amount takes into
account the impact on your basic annual salary of the 2% rise in your basic
monthly salary (1) effective since 1st July 1989.
          Furthermore, any general increases that may subsequently be made shall
apply to your basic salary (your basic monthly salary including the general
increase made on 1st July 1989 is currently FRF 9,180).
          You have already received an advance on profit-sharing for 1989 of FRF
52,645, an advance that was calculated by deducting the quarter of a month paid
to you in April 1989. This amount was included on your pay slip for July.

 



--------------------------------------------------------------------------------



 



          You then received, in August 1989, another advance on profit-sharing
of FRF 27,362.
          In November 1989, you will receive another advance on profit-sharing
of FRF 17,414 such that, for the whole year 1989, you have received a total
advance on profit-sharing of FRF 99,500.
          Obviously, any remaining profit-sharing balance that may be granted to
you for 1989, once the amount of shares in profits is known for that year, would
be calculated with reference to your basic monthly salary of December 1989, i.e.
FRF 9,150 as estimated today, and after deducting any advances paid to you in
the course of the year 1989.
          Lastly, for your change of category, you will also receive additional
back pay on your basic salary of FRF 7,420.
          Given the significant amount, please find enclosed a cheque for FRF
6,307 which is an advance of 85% of the back pay. The balance shall be settled
with your salary for October 1989.
          We hope that this information will help you to better understand the
current terms and conditions of your compensation. If you require any further
clarifications, allow me to remind you that your superior and Mr Brun, Mrs
Coffin or myself, at the Personnel and Training Department, are available to
answer any questions you may have.
          Yours faithfully,

            The Personnel and Training Director
      /s/ Jacques Guyard       Jacques GUYARD.           

 

(1)   Your basic monthly salary includes the minimum salary according to the
minimum salaries scale of Société des Bourses Françaises Personnel in Paris for
your classification, plus, as applicable, your seniority bonus, and any “diploma
bonus” and “personal award”.

 



--------------------------------------------------------------------------------



 



COMPAGNIE DES AGENTS DE CHANGE
CHAMBRE SYNDICALE

     
 
  Mr GASTON-BELLEGARDE
 
  Stock Market Unit

State reference:
Your Ref.:

     
          P/SE/CB/
  Paris, 30 December 1987

          Dear Sir,
          On the proposal of your superiors, I am pleased to inform you that you
are appointed to category E.
          This decision shall be effective as of 1st January 1988.
          Yours faithfully,

            [Signature]
            Philippe COSSERAT.           

 



--------------------------------------------------------------------------------



 



COMPAGNIE DES AGENTS DE CHANGE
CHAMBRE SYNDICALE

     
Direction du Personnel
et des Affaires Sociales
   
Postal address:
4 place de la Bourse
75080 Paris Cedex 02
  Mr Roland Gaston-Bellegarde

     
State reference: JG/VB/405
Your reference:
  Paris, 15 May 1986

Dear Mr Gaston-Bellegarde,
Further to the interviews you had with Mr Pigneul and myself, I am pleased to
confirm our proposed appointment in the central departments of the Stock
Exchange Committee (Chambre Syndicale des Agents de Change).
You shall be appointed within the scope of our collective bargaining agreement.
You shall be assigned to the Stock Exchange department.
Classified in category D2 of our employment positions, your salary, i.e.
currently FRF 6,809, shall be payable 14 and 1/2 times per year.
A diploma bonus, currently of an amount of FRF 668, and a transport bonus shall
be added to said salary. The former bonus shall be payable 14 and 1/2 times each
year and the latter bonus shall be payable 12 times per year.
Moreover, you shall share in the profits.
As we have informed you, you shall be prohibited from trading, on your own
behalf, either directly or indirectly, on the securities that you may be
responsible for listing.
Furthermore, all transactions on marketable securities that you may execute may
be initiated only in an account opened under the responsibility of the current
Stock Exchange Commission.
Please let us know when you can begin your new duties.
If all of these proposals, as we hope, meet your expectations, please confirm
your approval by sending us back a copy of this letter, bearing your signature
preceded by the words “terms and conditions acknowledged and approved for
agreement”.
We hope that the collaboration will be to our and your entire satisfaction.
Yours sincerely,

            The Manager of the Personnel and Social Affairs Department
[signature]


Jacques Guyard
                       

Copy: Mr Hue
P.S.: your working hours will be as follows: 9 a.m. to 5.30 p.m.

 